Citation Nr: 1735769	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  16-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for Parkinson's disease, to include as due to herbicide exposure.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for benign essential tremors of the right and left upper extremities, to include as secondary to Parkinson's disease.  

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from April 1961 to April 1965.  

This matter comes from the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issues of service connection for benign essential tremors of the right and left upper extremities, to include as due to Parkinson's disease, and service connection for peripheral neuropathy of the right and left lower extremity, to include as due to herbicide exposure being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.  



FINDINGS OF FACT

1.  Service connection for Parkinson's disease was most recently denied by rating decision in October 2013.  The appellant was notified of the denial and his appellate rights in a letter of the same month and he did not timely appeal that decision within one year of the October 2013 notice of the denial.  

2.  Evidence received subsequent to the October 2013 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for Parkinson's disease.  

3.  The appellant's April 1963 Authorization for Temporary Duty Travel of Military Personnel (TDY) and buddy statement from another airman that traveled with him as likely as not placed the appellant in Saigon, South Vietnam, in May or June 1963, and herbicide exposure may be presumed.

4.  The competent evidence of record establishes a current diagnosis of Parkinson's disease.  

5.  Service connection for benign essential tremors of the right and left upper extremities was denied by rating decision of October 2013.  The appellant was notified of the denial and his appellate rights in a letter of the same month and he did not timely appeal that decision within one year of the October 2013 notice of the denial.  

6.  Evidence received subsequent to the October 2013 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for benign essential tremors of the right and left upper extremities to include as secondary to Parkinson's disease.  



CONCLUSIONS OF LAW

1.  The October 2013 RO decision which denied the claim for service connection for Parkinson's disease is final.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).  

2.  Evidence submitted subsequent to the October 2013 denial of the claim for service connection for Parkinson's disease is new and material.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2016).  

3.  The criteria for establishing Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

4.  The October 2013 RO decision which denied service connection for benign essential tremors of the right and left upper extremities, is final.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016). 

5.  Evidence submitted subsequent to the October 2013 denial of the claim for service connection for benign essential tremors of the right and left upper extremities, to include as secondary to Parkinson disease, is new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting in full the claims decided herein.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and material evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

The claims for entitlement to service connection for Parkinson's disease and service connection for benign essential tremors of the right and left upper extremities was initially denied by the RO in an August 2013 rating decision.  The RO determined that the evidence of record, including the service treatment records, did not establish that the evidence showed a confirmed clinical diagnosis of Parkinson's disease or benign essential tremors.  An October 2013 rating decision was also provided since additional evidence not considered in the August 2013 rating decision was considered in the October 2013 rating decision.  The decision was the same.  The appellant did not appeal the denials and the rating decisions became final.  
38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

The evidence received since the October 2013 rating decision includes a diagnosis of Parkinson's disease, and statements from the appellant and his representative linking his Parkinson's disease to herbicide exposure during active duty service in Vietnam and Thailand, a May 2017 videoconference hearing transcript, and details about his service therein.  

Service personnel records obtained from a fellow airman that served with the appellant show the appellant's April 1963 TDY authorization showing Top Secret clearance, and the names of the other two airmen traveling with him.  This evidence is found to be new and material.  This evidence was not previously of record, and it shows that the appellant's TDY was to augment the 1st Mobile Comm GP for the for SEATO Field Exercise.  Additionally, the evidence shows that the TDY was to last for 60 days, from May to July 1963.  These TDY records relate to an unestablished fact necessary to substantiate the claim.  This evidence shows that the appellant and two other airmen were TDY and on official top secret travel during the period he claimed.  Therefore, this evidence is new and material.  

Additionally, the appellant's initial denial of service connection for Parkinson's disease was a result of no diagnosis of Parkinson's disease on the record.  Medical records of August 2014 and March 2015 show diagnoses of Parkinson's disease.  These records are new and material.  They were not previously of record and they relate to an unestablished fact (diagnosis of Parkinson's disease) that is necessary to substantiate the claim.  Therefore, since there are now diagnoses of Parkinson's disease, which were not of record at the time of the prior denial, and this evidence raises a reasonable possibility of substantiating the claim.  This evidence is found to be new and material.  

Finally, the appellant testified at a videoconference Board hearing in May 2017.  The appellant and his son testified regarding his claim of Parkinson's disease.  The Veteran testified that he had "boots on the ground" with two other airmen for the SEATO field exercise.  He also testified regarding dumping garbage into 55 gallon barrels with orange "Xs" painted over them, which he said were to indicate Agent Orange had been stored in them.  Moreover, he testified that he had been diagnosed with Parkinson's disease.  

The appellant's hearing testimony is new and material.  This evidence is new evidence because the hearing testimony was not previously before decisionmakers.  It is also material and would raise a reasonable possibility of substantiating the claims because when considered with the other evidence, it raises a reasonable possibility of substantiating the claim.  The hearing testimony, once transcribed, can satisfy the requirement that a statement be in writing.  Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Therefore, the appellant's VA hearing testimony is new and material. 

The United States Court of Appeals for Veterans Claims (Court) interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade v. Shinseki, 24 Vet. App. 110 (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the appellant to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

Therefore, since the Board finds the appellant has been diagnosed with Parkinson's disease, there are TDY personnel records that relate his time on TDY during a time the appellant claims to have been in Vietnam, and this is explained in his 2017 hearing testimony, the evidence is considered to be new and material, the claim will be reopened and the claim of service connection will be considered on a de novo basis.  

As for the issue of whether there is new and material evidence to reopen the claim for benign essential tremors of the upper extremities, the Board finds that there is.  

Service connection for Parkinson's disease, to include as due to herbicides exposure, is granted herein.  Since the October 2013 prior denial, additional evidence includes an April 2014 VA outpatient treatment record and a March 2015 QTC examination for VA purposes.  The April 2014 VA outpatient treatment report indicates a diagnosis of bilateral essential tremors with some Parkinsonian features.  The March 2015 QTC medical report indicates, in pertinent part, a diagnosis of bilateral essential tremor, secondary to Parkinson's disease.  

This evidence is new as it was not previously of record.  The aforementioned evidence is also material because it would raise a reasonable possibility of substantiating the claim because when considered with the other evidence of record, it would at least trigger the Secretary's duty to assist by providing an additional medical opinion.  Therefore, since the Board finds this evidence to be new and material, the claim will be reopened.  The reopened claim is further discussed in the remand portion of this decision.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases, such as Parkinson's disease, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2014);38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2016).  

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).  

In the present case, the appellant asserts, and the evidence of record shows, that the appellant has been diagnosed with Parkinson's disease.  He contends, in pertinent part, that his Parkinson's disease is related to herbicide exposure while he was in Vietnam.  

The appellant's personnel file does not show findings of serving in Vietnam.  In October 2012, a notarized statement of the subject "Boots on the Ground," South Vietnam and Korat Air Force Base, Thailand, was provided from an airman who served with the appellant.  The author (T.J.M., III) of the statement indicated that he served with the appellant during 1963-64 in Southeast Asia.  He also submitted travel orders.  The purpose of the assignment was to support the 1st Mobile Comm. Group during the 1963 SEATO Military Exercise.  This statement indicated that the two airmen, and one other, departed Naha, Okinawa, on or about May 16, 1963 Philippine Islands in route to Korat, Thailand.  They arrived at Clark AFB on May 16 or 17, 1963.  There they spent several days at Clark preparing for the trip to Saigon, South Vietnam, enroute to Korat, Thailand.  They arrived in Saigon (Tan Son Nhat Air Base (AB)) and spent several days on the ground.  Thereafter, they departed for Tan Son Nhat for Bangkok, Thailand, en route to Korat, Thailand.  They arrived at Korat AB, Thailand on or about June 14, 1963.  They departed Korat AB, Thailand, on or about June 19, 1963 for a return trip to Naha AB, Okinawa, via Clark AB, Philippine, Islands.  

The appellant submitted a stated indicating that he served at Korat AB, in Thailand.  He stated he recalled going outside the perimeter of Korat to the dump on a regular basis.  He took leftover food from the mess hall to the dump regularly.  He recalled seeing barren ground and dead vegetation, all around the base.  He related that he was convinced that he was exposed to Agent Orange while in this area, outside the base.  

The evidence is accepted as establishing that the appellant at one point, had "boots on the ground" in Vietnam since his contention is supported by his buddy statement and travel orders and is consistent with the circumstances of his service.  

The appellant's May 2017 videoconference hearing related that the appellant testified that he also had boots on the ground in Korat, Thailand.  He related that he was a communications center specialist and that his TDY due to SEATO military exercise in 1963 on that 60 day TDY was substantiated by a buddy statement submitted to VA in support of the appellant's claim.  He testified that while on TDY in Korat, he helped build a chow hall on the perimeter near the air strip and that he used old 55 gallon barrels to dump garbage.  They had orange Xs on the top, around the rims, and on the sides to indicate they were used for Agent Orange.  He also testified that he was diagnosed in June 2014 with Parkinson's disease.  

After a thorough review of the file, the evidence of the record shows that the appellant has been diagnosed with Parkinson's disease.  Parkinson's disease is a presumptive disease pursuant to 38 C.F.R. § 3.309 (associated with exposure to certain herbicide agents).  Moreover, a notarized "boots on the ground" statement and travel orders from a former airman who served with the appellant have been submitted.  Thus, agent orange exposure is consistent with the circumstances of the appellant's service.  As he has now been presumed to have been exposed to herbicides in Vietnam, it is presumed that Parkinson's disease was incurred in service even without evidence of that disease during service.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As such, service connection for Parkinson's disease, due to herbicide exposure, is warranted.  


ORDER

New and material evidence having been received to reopen the claim for service connection for Parkinson's disease, the claim is granted.  

Service connection for Parkinson's disease is granted.  

New and material evidence having been received to reopen the claim for service connection for bilateral essential tremors of the upper extremities, the claim, to this extent only, is granted.  


REMAND

Further development is necessary in this case.  

As for the issue of service connection for bilateral essential tremors of the upper extremities, secondary to his service-connected Parkinson's disease, the appellant claims that his bilateral essential tremors have been noted to be due to Parkinson's disease or, in the alternative, to display some Parkinsonian features.  He maintains that the tremors are caused by his Parkinson's disease.  This must be addressed prior to final adjudication of the claim.  The provisions of applicable regulation, 38 C.F.R. § 3.310, are of import.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4 ) and determine the extent of aggravation by deducting the baseline level of severity, and any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (a)(b).  

That regulation permits service connection not only for disability caused by service- connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016).  See also Allen v. Brown, 7 Vet.App. 439, 448 (1995).  

In this regard, it is important to determine if the bilateral benign tremors are caused by the service-connected Parkinson's disease, aggravated by the Parkinson's disease, or merely an aspect (symptomatology) of the service-connected Parkinson's disease.  A medical opinion with appropriate rationale is required.  

Additionally, it is important to note that the appellant has indicated in an April 2013 VA note that he has not worked since 2005 and is 100 percent covered by SSI.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Federal Circuit held that VA's duty to obtain Social Security Administration (SSA) records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, it is not clear whether the appellant is in receipt of SSA disability benefits in connection with the claimed disabilities of benign essential tremors and/or peripheral neuropathy.  Since the potential relevance of the SSA decision and the records it considered cannot be ignored, these records are necessary for review before a decision may be made regarding his claims.  

Finally, the appellant has been diagnosed with peripheral neuropathy of the lower extremities and it has been conceded that the appellant was exposed to herbicides in Vietnam.  The appellant has not had a VA examination to determine whether he has early-onset peripheral neuropathy, which disorder is presumed to be associated with exposure to certain herbicide agents.  Such an examination should be performed.  Therefore, the Board finds that this claim must be remanded for a VA examination with an opinion that addresses whether the Veteran's peripheral neuropathy is early onset.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) claims file any new medical treatment records, from VA or otherwise, that may have come into existence since the time the VBMS claims file was last updated by the AOJ.  

2.  Obtain a copy of the decision and medical records considered by the Social Security Administration in making its decision for Social Security disability or SSI benefits.  Any negative response should be included with the claims file.  

3.  Following completion of the above, the appellant should be afforded an appropriate VA neurology examination.  The VBMS claims file must be made available to and pertinent documents therein reviewed by the examiner.  The examination report should reflect that such a records review was undertaken.  All indicated studies should be performed.  

The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral benign essential tremors of both upper extremities disorder is a symptom of, proximately due to, or the result of the appellant's service-connected Parkinson's disease or has been aggravated by his service-connected Parkinson's disease.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The examiner should also medically evaluate the appellant's peripheral neuropathy of the left and right lower extremities and determine whether it is "early onset."  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of all of the evidence of record.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


